Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Pursuant to a preliminary amendment, claims 1-18 are currently pending in the instant application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-11, drawn to an apparatus for performing a chemical process.

Group II, claim(s) 12, drawn to an apparatus for performing a chemical process.

Group III, claim(s) 13-18, drawn to a method for performing a chemical process.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a vessel, a magnetic assembly positioned adjacent to the vessel comprising one Piletsky et al. (US20150119274). Piletsky et al. teach in microplates with arrays of wells containing magnetic inserts in the form of disks, cylinders or other shaped materials that fit removably into one of the wells with apertures in the center for optical interrogation of the contacting solution, wherein the inserts are made of magnetic materials that can be adhered to the well sides and/or bottom, and are capable of capturing ferro- and paramagnetic nano- and microparticles (Abstract; and paragraphs [0006]-[0009]).
Therefore, the technical feature linking the invention of groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over prior art for the reasons set forth above.

Species Election
This application contains claims directed to more than one species of the generic invention.
These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

A single specific species of apparatus of claim 1 further comprising an additional component such as, for example, further comprising one or more actuators configured to translocate (claim 2) OR further comprising a thermal assembly positioned adjacent to the vessel (claim 3) OR further comprising a sample fluid disposed in the vessel (claim 9), such as encompassed by claims 2, 3 and 9 (please elect one of claims 2, 3 or 9).

A single specific species of structure of retractable magnets, for example, wherein the magnetic assembly comprises 2-24 retractable magnets (claim 5) OR wherein one or more retractable magnets and independently controllable (claim 7), such as encompassed by claims 5 and 7 (please elect one of claims 5 or 7).

A single specific species of apparatus of claim 13 further comprising an additional step such as, for example, further comprising rinsing the nucleic acid that is bound to the magnetic beads with solvent (claim 14) OR further comprising retracting the one or more retractable magnets into a position sufficiently distant from the plurality of magnetic beads (claim 15) OR further comprising introducing elution buffer into the vessel to release the nucleic acid (claim 16) OR further comprising deploying one or more retractable magnets into a position sufficient proximate to the plurality of magnetic beads (claim 17), such as encompassed by claims 14, 15, 16 and 17 (please elect one of claims 14, 15, 16 or 17).

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack unity of invention; as well as, the same or corresponding special technical features for the following reasons:
The technical feature linking the various species of Group I-III broadly appears to be the different structure of the apparatus of claim 1 further comprising an additional component such as, for example, further comprising one or more actuators (claim 2); or further comprising a thermal assembly positioned adjacent to the vessel (claim 3); or further comprising a sample fluid disposed in the vessel (claim 9), such that the different structures of the apparatus provide different methods of processing samples; different methods of sample and/or particle manipulation; the use of magnetic particles having different sizes, structures, and/or made of different materials; different positioning of other apparatus components including lifting apparatus, a heating element, cooling element, through holes, mixers, etc. such that the different apparatus structures provide assemblies for use in different instruments such as cassettes, cartridges, microfluidic channels, etc. The features being unique to each species and not shared by any other cannot be a unifying feature. Therefore, the species therefore lack unity of invention a priori.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1, 12 and 13.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639